NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERIKA LIZETH ESPINOZA, AKA Ericka       No. 18-70232
Lizeth Espinoza-Lopez, AKA Erika Lizeth
Espinoza-Lopez, AKA Erica E. Lopez, AKA Agency No. A097-739-350
Erika Lopez, AKA Erika Espinoza Lopez,
AKA Erika Lopez-Espinoza,
                                        MEMORANDUM*
               Petitioner,

 v.

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Erika Lizeth Espinoza, a native and citizen of Honduras, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision finding her ineligible for withholding of removal and

denying relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the agency’s

particularly serious crime determination. Avendano-Hernandez v. Lynch, 800 F.3d

1072, 1077 (9th Cir. 2015). We review for substantial evidence the agency’s

factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny

the petition for review.

      The agency did not abuse its discretion in determining that Espinoza’s

conviction for conspiracy to possess with intent to distribute cocaine under

21 U.S.C. §§ 841(b)(1)(B), 846 was a particularly serious crime rendering her

ineligible for withholding of removal and concluding that Espinoza failed to rebut

the presumption under Matter of Y-L-. See Avendano-Hernandez, 800 F.3d at 1077

(“Our review is limited to ensuring that the agency relied on the appropriate factors

and proper evidence to reach this conclusion.” (internal quotations omitted));

Matter of Y-L, A-G-, & R-S-R-, 23 I. & N. Dec. 270, 276-77 (A.G. 2002) (drug

trafficking offenses are presumptively particularly serious crimes).

      Substantial evidence supports the agency’s denial of CAT relief because

Espinoza failed to show that it is more likely than not she would be tortured by or

                                         2                                     18-70232
with the acquiescence of the government of Honduras. See Aden v. Holder, 589

F.3d 1040, 1047 (9th Cir. 2009).

      We reject Espinoza’s contention regarding her prior removal in 2015.

      PETITION FOR REVIEW DENIED.




                                       3                                     18-70232